Case 1:20-cv-00035-GNS-HBB Document 36 Filed 12/01/20 Page 1 of 5 PageID #: 151




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                 BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:20-CV-00035-GNS-HBB


 AMBER HUNT                                                                                       PLAINTIFF


 VS.


 DAISIA FRANK, et al                                                                            DEFENDANT


                                       MEMORANDUM OPINION
                                           AND ORDER

         Before the Court is Plaintiff Amber Hunt’s motion to compel certified records via subpoena

 duces tecum (DN 33). The matter arises from Hunt’s previous notice of intent to obtain certified

 records (DN 31) to which the Defendants filed an objection (DN 32). The Defendants have not

 otherwise responded to the motion.

                                          NATURE OF THE CASE

         Hunt brings this action on behalf of her minor son, D.W. (DN 1-1). On July 1, 2018, D.W.

 was a passenger in his grandfather’s vehicle (Id. at PageID 7). According to Hunt’s complaint,

 Defendant Daisia Frank failed to obey a stop sign and collided with the vehicle in which D.W. was

 riding, which resulted in the vehicle rolling over multiple times and causing injury to D.W. (Id.).

 Hunt also alleges that Frank refused to speak to law enforcement authorities investigating the

 accident (Id.). Hunt’s complaint asserts claims against Frank for negligence and gross negligence

 and also seeks an award of punitive damages (Id. at PageID 8-9, 11-12).1




 1   Defendant USAA Casualty Insurance Company is Frank’s insurer and is a party to this action on a bad-faith
     claim (DN 1-1 PageID 9-11).
Case 1:20-cv-00035-GNS-HBB Document 36 Filed 12/01/20 Page 2 of 5 PageID #: 152




                                   HUNT’S NOTICE OF INTENT

        On October 22, 2020, Hunt filed a notice of intent to obtain certified records regarding

 Frank, via subpoena duces tecum, from Tennova Healthcare and Todd County EMS (DN 31).

 Hunt sought “all inpatient, outpatient, diagnostic testing, pathology, radiographic films, and billing

 information” (Id. at pp. 1). The notice specified that any objection must be lodged no later than

 the following day, October 23 (Id. at pp. 2).

                                      FRANK’S OBJECTION

        Frank asserted two objections to Hunt’s Notice (DN 32). First, Frank argued that requiring

 any objections to be lodged within one day of the notice was unreasonable (Id. at pp. 1). Second,

 Frank argued that the requested information is irrelevant to the case (Id. at pp. 2). Frank contended

 that her written responses to discovery requests have not called her medical condition into

 question, nor has she as yet given any oral testimony doing so (Id. at pp. 2-3). Franks also points

 out that the Notice of Intent was deficient in that Hunt’s counsel failed to sign it (Id. at pp. 3).

 Hunt’s counsel attached a corrected Notice of Intent to her motion to compel bearing counsel’s

 signature (DN 33-1).

                                         HUNT’S MOTION

        Hunt contends that the facts of the case, as thus far known to her, do call into question

 Frank’s medical condition as a possible causative factor in the accident (DN 33 PageID 144). Hunt

 states that “[w]hen police officers arrived on the scene, Defendant Frank was found sitting in the

 passenger side floor board [sic] of her vehicle and refused to provide any information to the officers

 or paramedics” (Id.). Hunt also recounts that when she arrived at the hospital to see D.W., Franks

 was also in the emergency room “yelling and screaming” (Id.). Hunt concludes that, “[a]lthough

 Defendant has not made a claim for personal injuries, her mental and physical condition at the time



                                                   2
Case 1:20-cv-00035-GNS-HBB Document 36 Filed 12/01/20 Page 3 of 5 PageID #: 153




 of running the stop sign are relevant to the subject matter of this lawsuit due to her erratic and

 combative behavior after the subject accident” (Id.). Hunt notes that she has asserted claims for

 grossly negligent conduct and the requested medical records go to the issue of punitive damages

 (Id.).

                                            DISCUSSION

          Hunt filed her Notice of Intent in accordance with the Health Insurance Portability and

 Accountability Act (HIPAA) and specifically 45 C.F.R. §164.512(e), which provides that a

 covered healthcare provider may disclose protected health information in the course of a judicial

 proceeding and in response to a subpoena. The patient must be notified of the request for health

 information and provided an opportunity to object. Turning to Frank’s first argument, the

 undersigned agrees that one day is an insufficient period of time in which to file an objection;

 however, since Frank was able to file an objection, the point is moot. See Daugherty v. K.S.P.

 Med. Dep’t, No. 5:17-CV-00041-TBR, 2018 U.S. Dist. LEXIS 26721, at *3 (W.D. Ky. Feb. 20,

 2018) (Eight days allowed for filing objection to Notice of Intent was an unfair deadline, but fact

 that the party was able to file an objection indicated that compliance was possible). The

 undersigned further notes that Frank had an opportunity to expand upon her objection by way of a

 response to the motion to compel but declined to do so.

          Frank’s substantive objection to the discovery request is that her medical condition is not

 relevant to the case (DN 32 pp. 2-3). A party “may obtain discovery regarding any nonprivileged

 matter that is relevant to a party’s claim or defense.” FED. R. CIV. P. 26(b)(1). The discovery must

 be “proportional to the needs of the case, considering importance of the issues at stake in the action,

 the amount in controversy, the parties’ relative access to relevant information, the parties’

 resources, the importance of the discovery in resolving the issues and whether the burden or



                                                   3
Case 1:20-cv-00035-GNS-HBB Document 36 Filed 12/01/20 Page 4 of 5 PageID #: 154




 expense of the proposed discovery outweighs its likely benefit.” Id. “Information within this

 scope of discovery need not be admissible in evidence to be discoverable.” Id. When a party

 seeks discovery from a non-party, it must demonstrate good cause to justify production. Perez v.

 Off Duty Police Servs., No. 3:13-CV-935-DJH-LLK, 2015 U.S. Dist. LEXIS 58015, at *3

 (W.D. Ky. May 4, 2015).

        Here, the question is whether Frank’s medical information is relevant to a party’s claim or

 defense. Hunt has not advocated that the accident was the result of a sudden medical emergency,

 so, at this point, her medical information would not be relevant to her defense. Hunt contends that

 Frank’s behavior at the accident scene, and shortly thereafter at the hospital, call into question her

 medical condition and is relevant to Hunt’s claims for gross negligence and punitive damages.

 Hunt is entitled to discovery on whether Frank’s post-accident behavior was indicative of any

 pre-accident cognitive issue which might have contributed to the accident. See Ehrlich v. Union

 Pacific R.R. Co., 302 F.R.D. 620, 627 (D. Kan. 2014) (Medical records of train crew relevant to

 possible cognitive impairment contributing to accident). However, Hunt’s request for medical

 records is overbroad, as it is without temporal limitation. Hunt has only articulated relevance as

 to Frank’s medical condition at the time of and immediately following the motor vehicle accident.

 Consequently, Hunt’s entitlement to discovery on Frank’s medical records, at least at this point in

 the litigation, only extends to those records reflecting her medical condition at the time she was

 seen by first responders at the accident scene and her treatment at the emergency room. Hunt has

 not demonstrated how billing information is relevant to the case.




                                                   4
Case 1:20-cv-00035-GNS-HBB Document 36 Filed 12/01/20 Page 5 of 5 PageID #: 155




                                          CONCLUSION

        WHEREFORE the Plaintiff’s motion to compel (DN 33) is GRANTED IN PART and

 DENIED IN PART. Plaintiff is authorized to issue subpoenas duces tecum to Tennova Healthcare

 and Todd County EMS for Defendant Frank’s medical records, including diagnostic testing but

 excluding billing records, for treatment provided on July 1, 2018.




                November 30, 2020

 Copies:        Counsel of Record




                                                 5
